Name: Council Regulation (EC) No 2742/1999 of 17 December 1999 fixing for 2000 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required and amending Regulation (EC) No 66/98
 Type: Regulation
 Subject Matter: international law;  fisheries
 Date Published: nan

 Avis juridique important|31999R2742Council Regulation (EC) No 2742/1999 of 17 December 1999 fixing for 2000 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required and amending Regulation (EC) No 66/98 Official Journal L 341 , 31/12/1999 P. 0001 - 0087COUNCIL REGULATION (EC) No 2742/1999of 17 December 1999fixing for 2000 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required and amending Regulation (EC) No 66/98THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture(1), and in particular Article 8(4), thereof,Having regard to Regulation (EC) No 66/98 of 18 December 1997 laying down certain conservation and control measures applicable to fishing activities in the Antarctic and repealing Regulation (EC) No 2113/96(2), and in particular Article 21 thereof,Having regard to the proposal of the Commission,Whereas:(1) Article 4 of Regulation (EEC) No 3760/92 requires the Council to adopt, in the light of the available scientific advice and, in particular, of the report prepared by the Scientific, Technical and Economic Committee for Fisheries, the measures necessary to ensure the rational and responsible exploitation of resources on a sustainable basis;(2) Under the terms of Article 8(4) of Regulation (EEC) No 3760/92, it is incumbent upon the Council, in accordance with Article 4 of that Regulation, to establish the total allowable catches (TAC) by fishery or group of fisheries; fishing opportunities should be allocated to Member States and third countries in accordance with Article 8(4)(iv) of that Regulation;(3) In order to ensure effective management of these TACs and quotas, the specific conditions under which fishing operations occur should be established;(4) It is necessary to establish the principles and certain procedures of fishery management at Community level, so that Member States can ensure the management of the vessels flying their flag;(5) In accordance with the provisions laid down in Article 2 of Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year to year management of TACs and quotas(3), it is necessary to indicate which stocks are subject to the various measures fixed therein;(6) In accordance with the procedure provided for in the agreements or protocols on fisheries relations, the Community has held consultations on fishing rights with the Kingdom of Norway(4), the Government of Denmark and the Home government of the Faeroe Islands(5) and the Home Rule Government of Greenland(6); the Republic of Iceland(7); the Republic of Estonia(8), the Republic of Latvia(9) and the Republic of Lithuania(10);(7) Pursuant to Article 122 of the 1994 Act of Accession, the conditions under which allocations made within the framework of the Accession can be fished will remain identical to those applicable immediately prior to the entry into force of the 1994 Accession Treaty;(8) Pursuant to Article 124 of the 1994 Act of Accession, fisheries agreements concluded by the Kingdom of Sweden and the Republic of Finland with third countries are managed by the Community; in accordance with these agreements, the Community has held consultations with the Republic of Poland and with the Russian Federation;(9) The Community is a contracting party to several regional fisheries organisations; these fisheries organisations have recommended the setting of catch limitations and other conservation rules for certain species; these recommendations should therefore be implemented by the Community;(10) For reasons of stock conservation, the Inter-American Tropical Tuna Commission (IATTC) has agreed to set catch limitations for certain tuna-like stocks in the Pacific Ocean; it is appropriate that the Community adheres to these limitations in order to collaborate in the conservation of these stocks;(11) The realisation of fishing opportunities should be in accordance with the Community legislation on the matter, and in particular with Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(11), Council Regulation (EC) No 1626/94 of 27 June 1994 laying down certain technical measures for the conservation of fishery resources in the Mediterranean(12), Council Regulation (EC) No 1627/94 of 27 June 1994 laying down general provisions concerning special fishing permits(13), Regulation (EC) No 66/98, Council Regulation (EC) No 88/98 of 18 December 1997 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound(14) and Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms(15);(12) In order to contribute to the conservation of fish stocks, certain complementary measures on control and technical conditions of fishing should be implemented in 2000;(13) In order to set up a comprehensive system of TACs and quotas, it is appropriate to transfer certain provisions from Regulation (EC) No 66/98 to this Regulation, in particular those concerning prohibitions on fishing, TAC figures, periods of application and specific conditions under which fishing operations should be established;(14) In order to comply with international obligations undertaken by the Community as a Contracting Party to the Convention for the Conservation of Antarctic Marine Living Resources (CCAMLR), and accordingly the obligation to apply the measures adopted by the CCAMLR Commission, the relevant dates of application are those corresponding to the beginning of the respective periods of application of the TACs as specified in Annex 1g;(15) In order to ensure the livelihood of Community fishermen, it is important to open these fisheries on 1 January 2000; given the urgency of the matter, it is imperative to grant an exception to the six-week period mentioned in paragraph I(3) of the Protocol on the role of national Parliaments of the European Union, annexed to the Treaty of Amsterdam,HAS ADOPTED THIS REGULATION:CHAPTER ISCOPE AND DEFINITIONSArticle 11. This Regulation fixes for 2000, for certain fish stocks and groups of fish stocks, fishing opportunities applicable to:(i) vessels flying the flag and registered in Member States, hereinafter "Community vessels" or "EC vessels" in zones where catch limitations are required; and(ii) vessels flying the flag and registered in third countries, hereinafter "third country vessels" in waters falling within the sovereignty or jurisdiction of Member States, hereinafter "Community waters" or "EC waters";and the specific conditions under which these fishing opportunities may be utilised.However, for certain Antarctic stocks, fishing opportunities are fixed for the period specified in Annex 1g.2. For the purposes of this Regulation, fishing opportunities shall take the form of:(a) TACs or the number of vessels authorised to fish and/or the duration of these authorisations;(b) shares of the TACs available to the Community;(c) quotas allocated to the Community in third countries' waters;(d) allocation of Community fishing opportunities in (b) and (c) to Member States in the form of quotas;(e) allocation to third countries of quotas to be fished in Community waters.Article 21. The definitions of ICES(16), CECAF(17) (Eastern Central Atlantic or FAO major fishing zone 34) NAFO(18) and CCAMLR(19) zones are those given, respectively, in Council Regulation (EEC) No 3880/91 of 17 December 1991 on the submission of nominal catch statistics by Member States fishing in the Northeast Atlantic(20), Council Regulation (EC) No 2597/95 of 23 October 1995 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic(21), Council Regulation (EEC) No 2018/93 of 30 June 1993 on the submission of catch and activity statistics by Member States fishing in the Northwest Atlantic(22) and Regulation (EC) No 66/98.2. For the purposes of this Regulation, the following definitions shall apply:(a) NAFO Regulatory Area shall be the part of the area of the NAFO convention not falling under the sovereignty or within the jurisdiction of coastal States;(b) The Skagerrak shall be bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast;(c) The Kattegat shall be bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from HasenÃ ¸re to Gnibens Spids, from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen;(d) The North Sea shall comprise ICES Sub-area IV and that part of ICES Division IIIa which is not covered by the definition of the Skagerrak given in point (b);(e) Management Unit 3 shall comprise ICES sub-divisions 30 and 31 and the part of sub-division 29 situated north of 59 °30' N.CHAPTER IIFISHING OPPORTUNITIES AND ASSOCIATE CONDITIONS FOR COMMUNITY VESSELSArticle 31. Fishing opportunities for Community vessels in Community waters or in international waters are hereby fixed as set out in Annexes 1 and 2.2. Community vessels are hereby authorised to make catches, within the quota limits set out in the Annex 1, in waters falling within the fisheries jurisdiction of the Faeroe Islands, Greenland, Iceland, Lithuania, Latvia, Norway and the fishing zone around Jan Mayen, Poland and the Russian Federation, subject to the conditions stipulated under Articles 7 and 12.3. The amounts to be paid in conformity to the Agreements on fisheries relations between the European Community and the Republics of Latvia and Lithuania for the year 2000 shall be set as follows:>TABLE>These contributions shall be payable to accounts designated by the authorities of the State concerned.Article 4The allocation of fishing opportunities among Member States shall be without prejudice to:(a) exchanges made pursuant to Article 9(1) of Regulation (EEC) No 3760/92;(b) reallocations made pursuant to Articles 21(4), 23(1) and 32(2) of Regulation (EEC) No 2847/93;(c) additional landings allowed under the stipulations of Article 3 of Regulation (EC) No 847/96;(d) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96;(e) deductions made pursuant to Article 5 of Regulation (EC) No 847/96.Article 5Quota flexibilityThe stocks which are subject to a precautionary or to an analytical TAC, the stocks to which the year-to-year flexibility conditions stipulated in Articles 3 and 4 of Regulation (EC) No 847/96 shall not apply, and the stocks to which the penalty coefficients provided for in Article 5(2) of the same Regulation shall apply, are fixed for 2000 in Annex 3.Article 6Conditions for landing catch and by-catch1. Fish from stocks for which fishing opportunities are fixed shall not be retained on board or landed unless:(i) the catches have been taken by vessels of a Member State or a third country having a quota and that quota is not exhausted; or(ii) where the Community share of the TAC has not been allocated by quota among Member States, it has not been exhausted; or(iii) for all species other than herring and mackerel, where they are mixed with other species, the catches have been taken with nets whose mesh size is 32 mm or less in Regions 1 and 2 or 40 mm or less in Region 3 in accordance with Article 4 of Regulation (EC) No 850/98, and are not sorted either on board or on landing; or(iv) for herring, catches comply with the provisions set out in Article 2 of Council Regulation (EC) No 1434/98 of 29 June 1998 specifying conditions under which herring may be landed for purposes other than direct human consumption(23); or(v) for mackerel, where they are mixed with horse mackerel or pilchard, the mackerel does not exceed 10 % of the total weight of mackerel, horse mackerel and pilchard on board, and the catches are not sorted; or(vi) catches are taken during the course of scientific investigations carried out under Regulation (EC) No 850/98.All landings shall count against the quota or, if the Community share has not been allocated between Member States by quotas, against the Community share, except for catches made under the provisions of (iii), (iv), (v) and (vi).2. Notwithstanding paragraph 1, when any of the fishing opportunities indicated in Annex 2 are exhausted, it shall be prohibited for vessels operating within the fisheries to which the relevant catch limitations apply to land catches which are unsorted and which contain herring.3. The determination of the percentage of by-catches and their disposal shall be made in accordance with Article 4 of Regulation (EC) No 850/98.Article 7Access limits1. No fishing by Community vessels shall take place in the Skagerrak within 12 nautical miles from the baselines of Norway. However, vessels flying the flag of Denmark or Sweden shall be allowed to fish up to 4 miles from the baselines of Norway.2. Fishing by Community vessels in waters under the jurisdiction of Iceland shall be limited to the area defined by straight lines connecting the following coordinates:South Western Area1. 63 °12'N and 23 °05'W through 62 °00'N and 26 °00'W2. 62 °58'N and 22 °25'W3. 63 °06'N and 21 °30'W4. 63 °03'N and 21 °00'W from there 180 °00'S;South Eastern Area1. 63 °14'N and 10 °40'W2. 63 °14'N and 11 °23'W3. 63 °35'N and 12 °21'W4. 64 °00'N and 12 °30'W5. 63 °53'N and 13 °30'W6. 63 °36'N and 14 °30'W7. 63 °10'N and 17 °00'W from there 180 °00'S.Article 8Special conditions for North Sea herringThe measures set out in Annex 4 shall apply with regard to the capture, sorting and landing of herring taken from the North Sea, the Skagerrak and the Kattegat.Article 9Other technical and control measuresThe technical measures set out in Annex 5 shall apply in 2000 in addition to those set out in Regulation (EC) No 850/98, Regulation (EC) No 88/98 and Regulation (EC) No 1626/94.CHAPTER IIIFISHING OPPORTUNITIES AND ASSOCIATE CONDITIONS FOR THIRD COUNTRY VESSELSArticle 10Vessels flying the flag of Barbados, Guyana, Japan, South Korea, Lithuania, Latvia, Norway, Poland, the Russian Federation, Surinam, Trinidad and Tobago and Venezuela and vessels registered in the Faeroe Islands are hereby authorised to make catches, within the quota limits set out in the Annex 1, in Community waters, and subject to the conditions stipulated under Articles 11 and 13.Article 11Without prejudice to access restrictions stated in Community law, fishing by vessels flying the flag of:(i) Norway or registered in the Faeroe Islands shall be limited to those parts of the 200-nautical-mile zone lying seawards of 12 nautical miles from the baselines of Member States in the North Sea, Kattegat, Baltic Sea and Atlantic Ocean north of 43 °00' N; fishing in the Skagerrak by vessels flying the flag of Norway shall be allowed seawards of four nautical miles from the baselines of Denmark and Sweden.(ii) Latvia and Lithuania shall be limited to those parts of the 200-nautical-mile zone lying seawards of 12 nautical miles from the baselines of Member States in the Baltic Sea south of 59 °30' N.(iii) Poland or the Russian Federation shall be limited to those parts of the 200-nautical-mile zone lying seawards of 12 nautical miles from the baselines of Sweden in the Baltic Sea south of 59 °30' N.(iv) Barbados, Guyana, Surinam, Trinidad and Tobago, Japan, South Korea and Venezuela shall be limited to those parts of the 200-nautical-mile zone lying seawards of 12 nautical miles from the baselines of the French Department of Guyana.CHAPTER IVLICENSING ARRANGEMENTS FOR COMMUNITY VESSELSArticle 121. Notwithstanding the general rules on fishing licenses and special fishing permits provided for in Regulation (EC) No 1627/94, fishing in waters of third countries shall be subject to the holding of a licence issued by the authorities of the third country. However, these provisions shall not apply, when fishing in Norwegian waters of the North Sea, to:(a) vessels of a tonnage equal to or less than 200 GT;(b) vessels carrying out fisheries for human consumption for species other than mackerel;(c) Swedish vessels, in line with established practice.2. The maximum number of licences and other associated conditions is hereby fixed as set out in Annex 6. Requests for licences shall indicate the types of fishing and the name and characteristics of the vessels for which licences are to be issued and shall be addressed by the authorities of the Member States to the Commission. The Commission will submit these requests to the authorities of the third country concerned.3. Community vessels shall comply with the conservation and control measures and all other provisions governing the zone in which they operate.4. Community vessels licensed to conduct a directed fishery in waters of the Faeroe Islands may conduct another directed fishery on condition of prior notification of the change to the Faeroese authorities.CHAPTER VLICENSING ARRANGEMENTS FOR THIRD COUNTRY VESSELSArticle 131. An application for a licence and special fishing permit from an authority of a third country to the Commission shall be accompanied by the following information:(a) name of the vessel;(b) registration number;(c) external identification letters and numbers;(d) port of registration;(e) name and address of the owner or charterer;(f) gross tonnage and overall length;(g) engine power;(h) call sign and radio frequency;(i) intended method of fishing;(j) intended area of fishing;(k) species for which it is intended to fish;(l) period for which a licence is required.Notwithstanding Article 28(b) of Regulation (EEC) No 2847/93 Norwegian vessels of less than 200 GT are exempted from the obligation to have a licence and a fishing permit.2. The licence and special fishing permit shall be kept on board. Vessels registered in the Faeroe Islands shall be exempted from that obligation.3. The number of licences and special associated conditions is hereby fixed as set out in Annex 6.4. Vessels from third countries authorised to fish on 31 December 1999 may continue to fish as from the beginning of the year 2000 until the list of vessels authorised to fish is submitted to and approved by the Commission.5. Licences and special fishing permits may be cancelled with a view to the issue of new licences and special fishing permits. Such cancellations shall take effect on the day before the date of issue of the new licences and special fishing permits by the Commission. New licences and special fishing permits shall take effect from their date of issue.6. Licences and special fishing permits shall be wholly or partially withdrawn before the date of expiry if the quota for the stock in question fixed in Annex 1 has been exhausted.7. Licences and special fishing permits shall be withdrawn in the event of any failure to meet the obligations laid down in this Regulation.8. For a period not exceeding 12 months, no licence and special fishing permit shall be issued for any vessel in respect of which the obligations laid down in this Regulation have not been met.9. The Commission shall submit to the authorities of the third country concerned the names and characteristics of the vessels which shall not be authorised to fish in the Community fishing zone for the following month(s) as a consequence of an infringement of the relevant rules.Article 141. Third country vessels shall comply with the conservation and control measures and other provisions governing fishing of Community vessels in the zone in which they operate, including Regulations (EEC) No 2847/93, (EC) No 1627/94, (EC) No 88/98, Regulation (EC) No 850/98 and Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels(24).2. The vessels referred to in paragraph 1 shall keep a log-book in which the information set out in Annex 7 shall be entered.3. Third country vessels, except Norwegian vessels fishing in ICES division IIIa, shall transmit to the Commission, in accordance with the rules laid down in Annex 8, the information set out in that Annex.CHAPTER VISPECIAL PROVISIONS FOR COMMUNITY VESSELS FISHING IN AREAS COVERED BY REGIONAL FISHERIES ORGANISATIONSAREA OF NAFOArticle 15Community participation1. Member States shall forward to the Commission a list of all vessels flying their flag or registered in their territory which intend to take part in the fishing activities in the NAFO Regulatory Area not later than the 20 January 2000 or, thereafter, at least 30 days before the intended commencement of such activity. The information forwarded shall include:(a) name of vessel;(b) official registration number of the vessel assigned by the competent national authorities;(c) home port of the vessel;(d) name of owner or charterer of the vessel;(e) a declaration that the master has been provided with a copy of the regulations in force in the NAFO Regulatory Area;(f) the principal species fished by the vessel in the NAFO Regulatory Area;(g) the sub-areas where the vessel may be expected to fish.2. For vessels temporarily flying the flag of a Member State (bare boat charter), the information forwarded shall include:(a) date as from which the vessel has been authorised to fly the flag of the Member State;(b) date as from which the vessel has been authorised by the Member State to engage fishing in the NAFO Regulatory Area;(c) name of the State where the vessel is registered or has been previously registered and the date as from which it ceased flying the flag of that State;(d) name of the vessel;(e) official registration number of the vessel assigned by the competent national authorities;(f) home port of the vessel after the transfer;(g) name of owner or charterer of the vessel;(h) a declaration that the master has been provided with a copy of the regulations in force in the NAFO Regulatory Area;(i) the principal species fished by the vessel in the NAFO Regulatory Area;(j) the sub-areas where the vessel may be expected to fish.Article 16Greenland halibut fisheryMember States shall transmit to the Commission the fishing plan for their vessels fishing for Greenland halibut in the NAFO Regulatory Area not later than 20 January 2000 or, thereafter, at least 30 days before the intended commencement of such activity. The fishing plan shall identify, inter alia, the vessel or vessels which will engage in this fishery. The fishing plan shall represent the total fishing effort to be deployed with respect to this fishery in relation to the extent of the fishing opportunities available to the Member State making the notification.Member States shall, no later than 31 December 2000, report to the Commission on the implementation of their fishing plans, including the number of vessels actually engaged in this fishery and the total number of days fished.Article 17Technical measures1. Mesh sizesThe use of trawl net having in any section thereof net meshes of dimensions less than 130 mm shall be prohibited for direct fishing of the species referred to in Annex 9. This mesh size shall be reduced to 60 mm for direct fishing of short-finned squid.Vessels fishing for shrimp (Pandalus borealis) shall use nets with a minimum mesh size of 40 mm.2. Attachments to netsThe use of any means or device other than those described in this paragraph which obstructs the meshes of a net or which diminishes their size shall be prohibited.Canvas, netting or any other material may be attached to the underside of the cod-end in order to reduce or prevent damage.Devices may be attached to the upper side of the cod-end provided that they do not obstruct the meshes of the cod-end. The use of top-side chafers shall be limited to those mentioned in Annex 10.Vessels fishing for shrimp (Pandalus borealis) shall use sorting grids or grates with a maximum spacing between bars of 22 mm.3. By-catchesBy-catches of the species listed in Annex 1e for which no quotas have been fixed by the Community for a part of the NAFO Regulatory Area and taken in that part when fishing directly for any species may not exceed for each species on board 2500 kg or 10 % by weight of all fish on board, whichever is the greater. However, in a part of the Regulatory Area where directed fishing of certain species is banned, by-catches of each of the species listed in Annex 1e may not exceed 1250 kg or 5 % respectively.The percentages above are calculated as the percentage by weight, for each species, of the total catch excluding the catch of species subject to by-catch catch limits and are based on the catch taken by stock area.For vessels fishing for shrimp (Pandalus borealis), in the event that total by-catches of all species listed in Annex 1e in any haul exceed 5 % by weight, vessels shall immediately change fishing area (minimum 5-nautical-miles) in order to seek to avoid further by-catches of this species.Catches of shrimp shall not be used in the calculation of by-catch level of groundfish species.4. Minimum size of fishFish from the NAFO Regulatory Area which do not have the size required as set out in Annex 11 may not be processed, retained on board, transshipped, landed, transported, stored, sold, displayed or offered for sale, but shall be returned immediately to the sea. Where the quantity of caught fish not having the required size exceeds in certain fishing waters 10 % of the total quantity, the vessel must move away to a distance of at least 5-nautical-miles before continuing fishing. Any processed fish of a species for which a minimum fish size is set out in Annex 11 that is below the relevant size set out in Annex 12, shall be deemed to originate from fish that is below the minimum fish size.Article 18Control measures1. In addition to complying with Articles 6, 8, 11 and 12 of Regulation (EEC) No 2847/93, masters of vessels shall enter in the logbook the information listed in Annex 13.In complying with Article 15 of the said Regulation, Member States shall also inform the Commission of catches of species not subject to quota.2. When fishing directly for one or more of the species listed in Annex 9, vessels may not carry nets the mesh size of which is smaller than that laid down in Article 17(1). However, vessels fishing in the course of the same voyage in areas other than the NAFO Regulatory Area may keep such nets on board provided these nets are securely lashed and stowed and are not available for immediate use, that is to say:(a) nets shall be unshackled from their boards and their hauling or trawling cables and ropes;(b) nets carried on or above the deck must be lashed securely to a part of the superstructure.3. The masters of vessels flying the flag of a Member State and registered in the Community shall, in respect of catches of the species listed in Annex 1e, keep:(a) a logbook stating, by species and by processed product, the aggregate output; or(b) a storage plan of products processed, indicating, by species, where they are located in the hold.The masters must provide the necessary assistance to enable the quantities declared in the logbook and the processed products stored on board to be verified.4. The masters of vessels flying the flag of a Member State and registered in the Community, fishing for redfish in zone 3M, shall notify every second Monday to the competent authorities of the Member State, whose flag the vessel is flying or in which the vessel is registered, the quantities of redfish caught in zone 3M in the two-week period ending at 12 midnight on the previous Sunday.5. Vessels flying the flag of a Member State and registered in the Community shall not engage in transshipment operations in the NAFO Regulatory Area unless they have received prior authorisation to do so from the competent authorities of the Member States whose flag the vessel is flying or in which the vessel is registered.Article 19Redfish fisheryMember States shall report to the Commission every second Tuesday before 12 noon for the fortnight ending at 12 midnight on the previous Sunday the quantities of redfish caught in division 3M of the NAFO Regulatory Area by vessels flying the flag of a Member State and registered in the Community.Article 20Statistical and scientific data1. Member States shall provide, for vessels flying their flag and registered in the Community and fishing for yellowtail flounder in division 3LNO of the NAFO Regulatory Area:(a) nominal catch and discard statistics, broken down by unit areas no larger than 1 ° latitude and 1 ° longitude, based upon the relevant entries in the logbook as provided for by Article 18(1), summarized on a monthly basis;(b) length sampling for both nominal catches and discards, with a sampling intensity on the same scale as adopted in (a) and summarized on a monthly basis.2. Member States shall supply, for vessels flying their flag and registered in the Community and conducting redfish and flatfish fisheries on the Flemish Cap:(a) in addition to the normal reports, statistics on discards of cod, based upon the relevant entries in the logbook as provided for by Article 18(1), summarized on a monthly basis;(b) length samples of cod for the two fisheries separately, with depth information accompanying each sample, summarized on a monthly basis.3. Length samples shall be taken from all parts of the respective catch of each species concerned in such a manner that at least one statistically significant sample is taken from the first haul taken each day. The size of a fish shall be measured from the tip of the snout to the end of the tail fin.Length samples taken as described in the first sub-paragraph shall be deemed to be representative of all catches of the species concerned.INTERNATIONAL WATERS WITHIN THE NEAFC CONVENTION AREAArticle 211. No later than 20 January 2000, Member States shall notify to the Commission the lists of vessels flying their flag and registered in the Community which are granted the right to fish in ICES Sub-areas I and II for herring and in the NEAFC(25) Convention area for oceanic-type redfish, and thereafter any modification to the lists, including additions, at least 30 days in advance of the commencement of the vessel's activity. Only the vessels named in this list shall be deemed to be authorised to fish oceanic-type redfish in that area.2. Member States shall report to the Commission every Wednesday before 12 noon for the week ending at 12 midnight on the previous Sunday both the quantities of herring or oceanic-type redfish caught by vessels flying their flag and registered in the Community.FISHERIES COVERED BY INTERNATIONAL FISHERIES ORGANISATIONS ON HIGHLY MIGRATORY SPECIESArticle 221. In the case of fishing operations which are not covered by the requirements set out in Articles 6 and 8 of Regulation (EEC) No 2847/93, Member States shall:- introduce systems for recording and sampling which will make it possible to estimate each month the total quantity of fish of the stocks listed in Annex 1f which have been landed or transhipped by vessels flying their flag and registered in the Community, and the total quantities landed in their ports by vessels flying the flag of other Member States and registered in the Community,- report to the Commission by the 15th of every month, in respect of the stocks listed in Annex 1f, the total quantities landed or transhipped during the previous month by vessels flying their flag and registered in the Community and the total quantities landed in their ports by vessels flying the flag of other Member States and registered in the Community.2. It shall be forbidden to take bluefin tuna with an encircling net:- for vessels whose exclusive or predominant area of operation is the Adriatic, from 1 to 31 May in the whole Mediterranean Sea and from 16 July to 15 August in the Mediterranean Sea excluding the Adriatic,- for vessels whose exclusive or predominant area of operation is the Mediterranean, excluding the Adriatic, from 16 July to 15 August in the whole Mediterranean Sea and from 1 to 31 May in the Adriatic.Member States shall ensure that all vessels flying their flag or registered in the Community are affected by the abovementioned rules.For the purposes of this Regulation, the southern limit of the Adriatic Sea shall be a line drawn between the Albanian-Greek border and Cape Santa Maria-Leuca.3. By way of derogation from Regulation (EC) No 1626/94, the following minimum size shall apply for the year 2000:>TABLE>4. By way of derogation from Regulation (EC) No 850/98, the following minimum size shall apply for the year 2000:>TABLE>AREA OF CCAMLRArticle 23Articles 4 and 5 of Regulation (EC) No 66/98 shall be repealed.Article 241. Direct fishing of the species set out in Annex 14 shall be prohibited in the zones and during the periods indicated therein.2. The TAC figures, periods of application and associate conditions are set out in Annex 1g.3. The specific conditions under which the fishing opportunities in the area of CCAMLR may be utilised, are as follows:(a) If, in the course of directed fishing for Champsocephalus gunnari in Statistical Subarea 48.3, the by-catch in any one haul of any of the species Gobionotothen gibberifrons, Chaenocephalus aceratus, Pseudochaenichthys georgianus, Notothenia rossii or Lepidonotothen squamifrons:(i) is greater than 100 kg and exceeds 5 % of the total catch of all fish by weight; or(ii) is equal to or greater than two tonnes; thenthe fishing vessel shall move to another fishing location not closer than five nautical miles away. The fishing vessel shall not return to any point within five nautical miles of the location in which the by-catch exceeded 5 %, for a period of at least five days.(b) If, in the course of directed fishing for Champsocephalus gunnari in Statistical Subarea 48.3 or Statistical Division 58.5.2, any haul contains more than 100 kg of Champsocephalus gunnari, and more than 10 % of the Champsocephalus gunnari by number are smaller than 24 cm in total length, the fishing vessel shall move to another fishing location not closer than five nautical miles away. It shall not return to any point within five nautical miles of the location in which the catch of Champsocephalus gunnari being smaller than 24 cm in total length exceeded 10 %, for a period of at least five days.(c) If, in the course of directed fishing for Electrona carlsbergi, the by-catch in any one haul of any of the species Gobionotothen gibberifrons, Chaenocephalus aceratus, Pseudochaenichthys georgianus, Notothenia rossii or Lepidonotothen squamifrons:(i) is greater than 100 kg and exceeds 5 % of the total catch of all fish by weight; or(ii) is equal to or greater than two tonnes; thenthe fishing vessel shall move to another fishing location not closer than five nautical miles away. It shall not return to any point within five nautical miles of the location in which the by-catch exceeded 5 %, for a period of at least five days.(d) If, in the course of a directed fishing for Dissostichus eleginoides or Champsocephalus gunnari in Statistical Subarea 58.5.2, the by-catch in any haul of any of the species Lepidonotothen squamifrons or Channichthys rhinoceratus, is equal to or greater than two tonnes, then the fishing vessel shall not fish using the same method of fishing at any point within five nautical miles of the location where the by-catch exceeded two tonnes, for a period of at least five days.(e) Location in which the by-catch exceeds the rates referred to in this paragraph is defined as the course followed by the fishing vessel from the point where the gear was first deployed to the point where it was brought back on board.(f) The total number and weight of Dissostichus eleginoides discarded, including those with the jellymeat condition, shall be reported. These fish will count against the total allowable catch.CHAPTER VIIFINAL PROVISIONArticle 25This Regulation shall enter into force on 1 January 2000.Where the TACs of the CCAMLR area are set for periods starting prior to 1 January 2000, Article 24 shall apply with effect from the beginning of the respective periods of application of the TACS.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 389, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 1181/98 (OJ L 164, 9.6.1998, p. 1).(2) OJ L 6, 10.1.1998, p. 1. Regulation as amended by Regulation (EC) No 2479/98 (OJ L 309, 19.11.1998, p. 1).(3) OJ L 115, 9.5.1996, p. 3.(4) OJ L 226, 29.8.1980, p. 48.(5) OJ L 226, 29.8.1980, p. 12.(6) OJ L 29, 1.2.1985, p. 9.(7) OJ L 161, 2.7.1993, p. 1.(8) OJ L 332, 20.12.1996, p. 16.(9) OJ L 332, 20.12.1996, p. 1.(10) OJ L 332, 20.12.1996, p. 6.(11) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2846/98 (OJ L 358, 31.12.1998, p. 5).(12) OJ L 171, 6.7.1994, p. 1.(13) OJ L 171, 6.7.1994, p. 7.(14) OJ L 9, 15.1.1998, p. 1. Regulation as last amended by Regulation (EC) No 1520/1998 (OJ L 201, 17.7.1998, p. 1).(15) OJ L 125, 27.4.1998, p. 1. Regulation as last amended by Regulation (EC) No 2723/1999 (OJ L 328, 22.12.1999, p. 9).(16) International Council for the Exploration of the Sea.(17) Committee for Eastern Central Atlantic Fisheries.(18) Northwest Atlantic Fisheries Organisation.(19) Convention for the Conservation of Antarctic Marine Living Resources.(20) OJ L 365, 31.12.1991, p. 1.(21) OJ L 270, 13.11.1995, p. 1.(22) OJ L 186, 28.7.1993, p. 1.(23) OJ L 191, 7.7.1998, p. 10.(24) OJ L 132, 21.5.1987, p. 9.(25) North-East Atlantic Fisheries Commission.ANNEX IFishing opportunities applicable for Community vessels in areas where catch limitations exist and for vessels from third countries in Community waters, by species and by area (in tonnes live weight, except where otherwise specified). All catch limitations set out in this Annex are considered as quotas for the purposes of Article 7, and shall, therefore, be subject to the rules set out in Regulation (EEC) No 2847/93, in particular Articles 14 and 15 thereof.The 7 parts of this annex correspond to the major fishing areas as indicated below:- Annex I A: Baltic Sea- Annex I B: North Sea, Skagerrak and Kattegat- Annex I C: North-east Atlantic, including Greenland waters (ICES areas I, II, IIIa, IV, V, XII, XIV and NAFO 0,1 (Greenland waters))- Annex I D: Western Community waters (ICES areas Vb (EC waters), VI, VII, VIII, IX, X, area of CECAF (EC waters), and waters off French Guyana).- Annex I E: North-west Atlantic (area of NAFO)- Annex I F: Highly migratory fish (all areas)- Annex I G: Antarctic (area of CCAMLR)>TABLE>ANNEX I ABALTIC SEAAll TACs in this area, except for plaice, are adopted in the framework of IBSFC.>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANNEX I BSKAGERRAK AND KATTEGAT AND NORTH SEA>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANNEX I CNORTH-EAST ATLANTIC AND GREENLANDICES areas I, II, IIIa, IV, V, XII, XIV and NAFO 0,1 (Greenland waters)>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANNEX I DWESTERN COMMUNITY WATERSICES areas Vb (EC waters), VI, VII, VIII, IX, X, CECAF (EC waters), and French Guyana>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>When reporting to the Commission the uptake of their quotas, Member States shall specify quantities taken in VIIa.Landings of haddock caught in Division VIIa will be prohibited when the totality of such landings exceeds 4000 tonnes.>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>Special conditions:Any part of the abovementioned quotas may be fished in ICES division Vb (EC waters), sub-areas VI, VII, XII and XIV.>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANNEX I ENORTH WEST ATLANTICArea of NAFOAll TACs and associate conditions are adopted in the framework of NAFO.>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANNEX I FHIGHLY MIGRATORY FISHAll AreasTACS in this area are adopted in the framework of international fisheries organisations on tuna fisheries, such as ICCAT and IATTC.>TABLE>>TABLE>>TABLE>>TABLE>ANNEX I GANTARCTIC(Area of CCAMLR)These TACs, adopted by CCAMLR, are not allocated to the members of CCAMLR and hence the Community share is undetermined. Catches are monitored by the Secretariat of CCAMLR, who will communicate when fishing must cease due to TAC exhaustion.The figures in this Annex shall replace the corresponding figures set out in Article 5 of Council Regulation (EC) No 66/98.>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>ANNEX IIFishing opportunities applicable in 2000 for herring to be landed unsorted for purposes other than human consumption (in tonnes, live weight). All catch limitations set out in this Annex are considered as quotas for the purposes of Article 7 and shall, therefore, be subject to the rules set out in Regulation (EEC) No 2847/93, in particular Articles 14 and 15 thereof.>TABLE>>TABLE>ANNEX IIISTOCKS SUBJECT TO THE VARIOUS MEASURES OF REGULATION (EC) No 847/96>TABLE>ANNEX IVSPECIAL MEASURES CONCERNING NORTH SEA HERRING1. Member States shall adopt special measures concerning the capture, sorting or landing of herring taken from the North Sea or from the Skagerrak and Kattegat with a view to ensuring the observance of catch limitations, in particular those set in Annex 2. These measures shall include, in particular:- special control and inspection programmes;- fishing effort plans, including lists of authorised vessels and, where deemed necessary on the basis of quota exhaustion beyond the level of 70 %, limitations on the activity of authorised vessels;- control of transhipment and of practices which incur discarding;- where possible, temporary prohibition of fishing in areas where high by catch rates of herring, in particular juveniles, are known to occur.2. In case of landings of herring unsorted from the remainder of the catch, Member States shall ensure that adequate sampling programmes are in place in order to monitor effectively all landings of by catches of herring. It shall be prohibited to land catches of fish containing unsorted herring in harbours where these sampling programmes are not in place.3. Commission inspectors shall, in accordance with Article 29 of Regulation (EEC) No 2847/93 and whenever the Commission deems it necessary for the purposes of paragraphs 1 and 2, carry out independent inspections to verify the implementation by the competent authorities of the sampling programmes and of the detailed measures mentioned in paragraph 1.4. The Commission shall prohibit landings of herring if it is deemed that implementation of the measures mentioned in paragraphs 1 and 2 does not achieve a strict control of fishing mortality of herring in all fisheries.5. All landings of herring caught in ICES areas IIIa, IV and VIId by vessels which carry on board only towed nets of minimum mesh sizes equal to or greater than 32 mm, while taking these catches in these areas, will be counted against a relevant quota as defined in Annex 1 to this Regulation.6. All landings of herring caught in ICES areas IIIa, IV and VIId by vessels which carry on board towed nets of minimum mesh size less than 32 mm, while taking these catches in these areas, will be counted against a relevant quota as defined in Annex 2 to this Regulation. Herring landed by vessels operating within these conditions shall not be offered for sale for human consumption.ANNEX VTRANSITIONAL TECHNICAL MEASURES1. Exit windows in the Baltic SeaNotwithstanding the conditions set out in Annex V of Council Regulation (EC) No 88/98, and in order to guarantee the selectivity of the trawls, Danish seines and similar nets with special mesh openings as referred to in Annex IV of the same Regulation, the two models of exit windows described in Appendix I to this Annex shall be authorised in 2000.2. Summer ban for Baltic codFishing for cod shall be prohibited in the Baltic Sea, the Belts and the Ãresund from 1 July to 20 August inclusive.3. Closure of Bornholm DeepAll fishing shall be prohibited from 15 May to 31 August 2000 within the area bounded by the following coordinates:- latitude 55 ° 30' N, longitude 15 ° 30' E,- latitude 55 ° 30' N, longitude 16 ° 10' E,- latitude 55 ° 15' N, longitude 16 ° 10' E,- latitude 55 ° 15' N, longitude 15 ° 30' E,4. Restrictions on fishing for sand eelsDuring the year 2000, it shall be prohibited to land or retain on board sand eels caught within the geographical area bounded by the east coast of England and Scotland, and a line sequentially joining the following coordinates:- the east coast of England at latitude 55 ° 30' N,- latitude 55 ° 30' N, longitude 1 ° 00' W,- latitude 58 ° 00' N, longitude 1 ° 00' W,- latitude 58 ° 00' N, longitude 2 ° 00' W,- the east coast of Scotland at latitude 2 ° 00' W.5. Restrictions on fishing for anchovyIt shall be prohibited to land or retain on board anchovy caught from 1 January to 30 June within the geographical area bounded by a line sequentially joining the following coordinates:- a point in the northern Spanish coast at longitude 1 ° 35' W,- latitude 44 ° 45' N, longitude 1 ° 35' W,- latitude 44 ° 45' N, longitude 1 ° 45' W,- latitude 46 ° 00' N, longitude 1 ° 45' W,- a point in the western French coast at latitude 46 °00' N.6. Sole and fixed gearsNotwithstanding the conditions laid down in Annex VI of Regulation (EC) No 850/98, a minimum mesh size of 90 mm shall apply to sole (Solea solea) in ICES Divisions IVc and VIId during 2000.7. Purse seines and marine mammalsNotwithstanding the conditions laid down in Article 33(1) of Council Regulation (EC) No 850/98, it shall be permitted to undertake encirclements with purse seines on schools or groups of dolphins when aiming to catch tuna, under the conditions agreed within the Agreement for the International Dolphin Conservation Program, signed in Washington at 15 May 1998, to the following vessels:Vessel name: AURORA B; external identification: BI-2-5-97; call sign: EAQTVessel name: ALBACORA; external identification: CA-3-1099; call sign: EGDYVessel name: ALMIRANTE; external identification: CA-3-1069; call sign: EAYN8. Technical conservation measures in the Skagerrak and in the KattegatNotwithstanding the conditions set out in Annex IV of Council Regulation (EC) No 850/98, the following rules shall apply in 2000:(a) A mesh size of 35 mm shall apply when fishing for prawns (Pandalus borealis);(b) A mesh size of 30 mm shall be used when fishing for argentine (Argentina spp.);(c) When fishing for whiting with a mesh size of 70 to 89 mm, the by-catch shall not exceed 30 % for the following species: cod, haddock, hake, plaice, witch, lemon sole, turbot, brill, flounder, megrim, dab, saithe and lobster;(d) When fishing for Norway lobster with a mesh size of 70 to 89 mm, the by-catches should not exceed 70 % for the following species: hake, plaice, witch, lemon sole, turbot, brill, flounder, megrim, whiting, dab, saithe and lobster;(e) When fishing for prawns (Pandalus borealis) with a mesh size of 35 to 89 mm, the by-catches should not exceed 50 % for the following species: cod, haddock, hake, plaice, witch, lemon sole, turbot, brill, flounder, herring, mackerel, megrim, whiting, dab, saithe, Norway lobster and lobster;(f) In all fisheries other than those covered in (c), (d) and (e) above, using a mesh size below 90 mm, the by-catches should not exceed 10 % for the following species: cod, haddock, hake, plaice, witch, lemon sole, turbot, brill, flounder, herring, mackerel, megrim, whiting, dab, saithe, Norway lobster and lobster.Appendix 1 to Annex VExit windows (model 1)Two exit windows with plastic coated, fully opened diamond meshes shall be attached to the codend of trawls and Danish seines in the cod fishery. The mesh opening shall be no less than 105 mm. The exit windows shall be attached with a separate piece of netting (between the ordinary diamond meshes and the meshes of the exit window). The mesh size of the separate netting shall be identical to the bar length of the exit window times the square root of two.The exit window shall be attached on both sides of the codend, and the distance between the rear end of the codend and the window shall be 40 to 50 cm. The length of the window shall be 80 % of the total length of the codend and the height of the window shall be 50 cm (see Figure 1). The window shall be mounted in a way that gives an opening between the upper and lower seams of the window of 15 to 20 cm.Exit windows (model 2)Identification of the windowThe windows shall be rectangular sections of netting in the codend. There shall be two windows in the codend.Size of the windowEach window shall have a minimum width of 45 cm along its entire length. Each window shall have a minimum length of 3,5 m measured along its sides (Figure 2) and the length of the window shall not be less than 80 % of the total length of the codend.Netting of the windowThe meshes in the windows shall have a minimum size of 105 mm. They shall be square meshes, i.e. all four sides of the window netting will be cut by all bars. The netting shall be mounted such that the bars run parallel and perpendicular to the length of the codend. The window width shall be eight open square meshes.Location of the windowThe codend shall be divided into upper and lower panels by selvedges running down the port and starboard sides. The two windows shall be located in the lower panel, immediately adjacent to and below the selvedges. The windows shall terminate between 40-50 from the codline (see Figure 2).The forward end of the window shall be joined to eight meshes' width of the normal codend netting. One side shall join to the selvedge or be joined immediately adjacent to the selvedge and the other side shall be joined to the normal codend lower panel netting following a straight line of meshes all knots cut.Mesh size in the whole codendAll parts of the codend shall conform to a minimum mesh size of 105 mm.>PIC FILE= "L_1999341EN.007201.EPS">>PIC FILE= "L_1999341EN.007301.EPS">ANNEX VIQUANTITATIVE LIMITATIONS OF LICENCES AND FISHING PERMITS OF COMMUNITY VESSELS FISHING IN THIRD COUNTRY WATERSThis information is shown for information only. It refers to the state of negotiations by the end of 1999 and may change following changes of legislation in third countries.>TABLE>ANNEX VI bisQuantitative limitations of licences and fishing permits for third countries vessels in Community waters>TABLE>ANNEX VIIINFORMATION TO RECORD IN THE LOGBOOKWhen fishing within the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries, the following details are to be entered in the log-book immediately after the following events:After each haul:1.1 the quantity (in kilograms live-weight) of each species caught;1.2 the date and the time of the haul;1.3 the geographical position in which the catches were made;1.4 the fishing method used.After each transshipment to or from another vessel:2.1 the indication "received from" or "transferred to";2.2 the quantity (in kilograms live-weight) or each species transshipped;2.3 the name, external identifications letters and numbers of the vessel to or from which the transshipment occurred.2.4 transshipment of cod is not allowedAfter each landing in a port of the Community:3.1 name of the port;3.2 the quantity (in kilograms live-weight) of each species landed.After each transmission of information to the Commission of the European Communities:4.1 date and time of the transmission;4.2 type of message: IN, OUT, ICES, WKL or 2 WKL;4.3 in the case of radio transmission: name of the radio station.ANNEX VIIICONTENT AND MODALITIES OF THE TRANSMISSION OF INFORMATION TO THE COMMISSION1. The information to be transmitted to the Commission of the European Communities and the timetable for its transmission are as follows:1.1. On each occasion the vessel enters the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries:(a) the information specified under 1.5;(b) the quantity (in kilograms) of each species of fish in the hold;(c) the date and ICES division within which the master intends to commence fishing.Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on a given day, one communication shall suffice on first entry.1.2. On each occasion the vessel leaves the zone referred to under 1.1:(a) the information specified under 1.5;(b) the quantity (in kilograms live-weight) of each species of fish in the hold;(c) the quantity (in kilograms live-weight) of each species caught since the previous transmission;(d) the ICES division in which the catches were taken;(e) the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made;(f) the quantity (in kilograms live-weight) of each species landed in a port of the Community since the vessel entered the zone.Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on a given day, one single communication on the last exit will be sufficient.1.3. At three-day intervals, commencing on the third day after the vessel first enters the zones referred to under 1.1 when fishing for herring and mackerel, and at weekly intervals, commencing on the seventh day after the vessel first enters the zones referred to under 1.1 when fishing for all species other than herring and mackerel:(a) the information specified under 1.5;(b) the quantity (in kilograms live-weight) of each species caught since the previous transmission;(c) the ICES division in which the catches were made.1.4. On each occasion the vessel moves from one ICES division to another:(a) the information specified under 1.5;(b) the quantity (in kilograms live-weight) of each species caught since the previous transmission;(c) the ICES division in which the catches have been taken.1.5. (a) The name, call sign, external identification letters and numbers of the vessel and the name of its master;(b) the licence number if the vessel is under licence;(c) the serial number of the message for the voyage concerned;(d) identification of the type of message;(e) the date, the time and the geographical position of the vessel.2.1. The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels (telex 24189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4.2.2. If it is impossible for reasons of force majeure for the message to be transmitted by the vessel, it may be transmitted on the vessel's behalf by another vessel.3.>TABLE>Form of the communicationsThe information specified under point 1 shall contain the following particulars, which shall be given in the following order:- name of vessel;- call sign;- external identification letters and numbers;- serial number of the message for the voyage in question;- indication of the type of message according to the following code:- message when entering one of the zones referred to under 1.1: "IN",- message when leaving one of the zones referred to under 1.1: "OUT",- message when moving from one ICES division to another: "ICES",- weekly message: "WKL",- three-day message: "2 WKL";- the date, the time and the geographical position;- the ICES divisions/sub-areas in which fishing is expected to commence;- the date on which fishing is expected to commence;- the quantity (in kilograms live-weight) of each species of fish in the hold using the code mentioned in point 5;- the quantity (in kilograms live-weight) of each species of fish caught since the previous transmission using the code mentioned in point 5;- the ICES divisions/sub-areas in which the catches were made;- the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since the previous transmission;- the name and call sign of the vessel to and/or from which the transfer was made;- the quantity (in kilograms live-weight) of each species landed in a port of the Community since the previous transmission;- the name of the master.>TABLE>ANNEX IXList of species of the NAFO Regulatory area>TABLE>ANNEX XAUTHORISED TOP-SIDE CHAFERSICNAF-type top-side chaferA rectangular piece of netting attached to the upper side of a cod-end to reduce or prevent damage and complying with the following requirements:(a) the netting shall not have a mesh size less than that specified for the net itself;(b) the netting may be fastened to the cod-end only along the forward and lateral edges of the netting and shall be fastened in such a manner that it extends forward of the splitting strap no more than four meshes and ends not less than four meshes in front of the codline mesh; where a splitting strap is not used, the netting shall not extend to more than one-third of the cod-end measured from not less than four meshes in front of the codline mesh;(c) the number of meshes in the width of the netting shall be at least one and a half times the number of meshes in the width of the part of the cod-end which is covered, both widths being taken at right angles to the longitudinal axis of the cod-end."Multiple flap" top-side chaferPieces of netting having in all their parts meshes the dimensions of which, whether the pieces of netting are wet or dry, are not less than those of the meshes of the net to which they are attached, provided that:(i) each piece of netting:(a) is fastened only by its forward edge across the cod-end at right angles to its longitudinal axis;(b) is at least equal in width to the width of the cod-end (such width being measured at right angles to the longitudinal axis of the cod-end at the point of attachment);(c) is not more than 10 meshes long.(ii) the aggregate length of all the pieces of netting so attached does not exceed two-thirds of the length of the cod-end.Large mesh (modified Polish-type) top-side chaferA rectangular piece of netting made of the same twine material as the cod-end, or of a single, thick, knotless twine material, attached to the rear portion of the upper side of the cod-end and extending over all or any part of the upper side of the cod-end, having in all its parts a mesh size twice that of the cod-end when measured wet and fastened to the cod-end along the forward, lateral and rear edges only of the netting in such a way that each mesh of the netting exactly coincides with four meshes of the cod-end.ANNEX XIMinimum landing sizes>TABLE>ANNEX XIIMINIMUM LANDING SIZES OF PROCESSED FISH>TABLE>ANNEX XIIIParticulars to be contained in the logbook>TABLE>Standard abbreviations for the principal species in the NAFO area>TABLE>Standard abbreviations for fishing gear>TABLE>ANNEX XIVProhibition on fishing in CCAMLR area>TABLE>